 
 
I 
111th CONGRESS
1st Session
H. R. 4203 
IN THE HOUSE OF REPRESENTATIVES 
 
December 3, 2009 
Mr. Hall of New York introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide veterans certain educational assistance payments through direct deposit. 
 
 
1. Educational assistance payments through direct deposit 
(a)In generalSection 3323 of title 38, United States Code, is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)Direct depositExcept as provided in section 3313(g), the Secretary shall ensure that a veteran may receive payments for assistance under this chapter directly in the bank account of such veteran. .  
 
